20-01188-jlg Doc 1-26 Filed 06/20/20
       Case 1:19-cv-09365-AKH          Entered
                                Document       06/20/20
                                           18 Filed     21:15:49
                                                    11/25/19  Page Doc
                                                                   1 of 118 Notice
                                   Pg 1 of 1




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
In the Matter of the Petition of Dalia Genger, as           DOCKET NO. 19-cv-9365
Trustee of The Orly Genger 1993 Trust Established
on Dec. 13, 1993 by Arie Genger, grantor.
______________________________________________
Dalia Genger, trustee of the Orly Genger 1993 Trust,        N.Y. County Surrogate Court
                                                            Index No. 2008-0017/E
                             Petitioner,

                 v.

Orly Genger, Arie Genger, Glenclova Investment              NOTICE OF APPEARANCE
Company, TR Investors, LLC, New TR Equtiy I,
LLC, New TR Equity II, LLC, Trans-Resources,
Inc., Arnold Broser, David Broser, John Does 1-20,
and Jane Does 1-20,

                        Respondents.
______________________________________________

       Please take notice of our appearance in the above-captioned matter on behalf of Petitioner,

Dalia Genger.

       I certify that I am admitted to practice before the Courts of New York State, and the United

States District Court, Southern District of New York and am in good standing.


Dated: November 21, 2019
       New City, New York

                                             The Bachman Law Firm PLLC

                                             _________/s/_______________
                                             Judith Bachman, Esq.

                                             Attorneys for Petitioner
                                             Dalia Genger

                                             365 S. Main Street, 2nd Floor
                                             New City, New York 10956
                                             845-639-3210
                                             jlbesq_99@yahoo.com




                                                                                                      1
